Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 9, 2019

                                      No. 04-19-00234-CV

                            Johnathan David RICE and Diana Rice,
                                         Appellants

                                                v.

LEWIS ENERGY GROUP, L.P.; Lewis Petro Properties, Inc.; Lewis Resource Management,
          LLC; Segundo Navarro Drilling, Ltd.; and Tercero Navarro, Inc.,
                                  Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-08936
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        Appellants’ attorney filed an unopposed motion for access to a portion of the appellate
record that is sealed. Appellants’ motion is GRANTED.
        We direct the clerk of this court to provide identical copies of the sealed record in a
digital media format to Appellants’ and Appellees’ attorneys of record.
        We ORDER Appellants, Appellees, and their attorneys to not share the contents of the
sealed record with any person or entity except to the extent necessary to prepare the parties’
respective brief.
        If a brief includes or references information that is contained in the sealed record, we
ORDER the party filing the brief to (1) file the brief in paper form only (2) with a cover letter
informing the clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (creating an exception to electronic filing for documents under seal).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court